Citation Nr: 0937466	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-31 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred 
with City of Jacksonville, Florida Fire Rescue, on November 
16, 2006.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

Information with respect to the Veteran's period of active 
service is not of record.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 determination from the Department 
of Veterans Affairs Medical Center (VAMC) located in 
Gainesville, Florida, which denied the above claim.  In 
August 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time the subject expense was incurred, the Veteran 
was not service connected for any disability or a participant 
in a vocational rehabilitation program.

2.  The Veteran was enrolled in the VA health care system on 
the date on which he received emergent medical services, but 
he had not been an active participant in the VA health care 
system during the 24 months prior to receiving this service.


CONCLUSION OF LAW

The criteria for payment or reimbursement by VA of the cost 
of unauthorized medical services provided by City of 
Jacksonville, Florida Fire Rescue, on November 16, 2006, have 
not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 
2009); 38 C.F.R. §§ 17.120, 17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decision and his appellate 
rights in July 2007 and provided with a the Statement of the 
Case in August 2007 that informed him of the evidence that VA 
had considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  All medical evidence 
regarding the reported non-VA medical expense in November 
2006 has been obtained and associated with the claims file.  
Based upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to Veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
Veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
the Veteran's delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms that are of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

As previously noted, the Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a limited group 
of Veterans, primarily those who receive emergency treatment 
for a service-connected disability).  See 38 C.F.R. § 
17.1002.

As for 38 U.S.C.A. § 1725, the criteria are conjunctive, not 
disjunctive; thus all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "active Department health-care 
participant" was and is defined as a Veteran enrolled in the 
health care system established under section 1705(a) of this 
title who received care under this chapter within the 24-
month period preceding the furnishing of emergency treatment.  
38 U.S.C.A. § 1725(b)(2).  Thus, although the Veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to the Veteran by this Board 
decision as the statutory language relevant to the appeal was 
not revised.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008, is to be given 
retroactive effect.  Whether the version effective prior to 
October 10, 2008, or the version effective since October 10, 
2008, is applied, the result is the same; as the appeal must 
be denied.

The Veteran is seeking reimbursement of payment of medical 
expenses he incurred with City of Gainesville, Florida Fire 
Rescue, on November 16, 2006, when he sought treatment at a 
nearby medical facility for what he believed was a possible 
heart attack.  Although the Veteran was enrolled in the VA 
healthcare system at the time he incurred the subject medical 
expense, he had not received VA care within the 24-month 
period preceding the furnishing of this emergency treatment.  
He acknowledged not having received any VA care over the 24 
months preceding November 16, 2006 in his substantive appeal, 
and his wife also testified to this effect at the time of the 
Veteran's hearing before the Board in August 2009 (transcript 
(T.) at p. 7).  Under these circumstances, because the 
Veteran did not receive any VA care in the 24 months prior to 
November 16, 2006, he does not qualify as an active 
Department health-care participant and the claim must be 
denied.

As outlined above, the criteria necessary to establish this 
claim are conjunctive; thus the statutory and regulatory 
provisions pertaining to the feasibility of obtaining 
treatment at a VA or other Federal facility have no bearing 
on the current appeal.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred with City of Jacksonville, Florida 
Fire Rescue, on November 16, 2006, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


